Title: To James Madison from John Swanwick, 14 June 1795
From: Swanwick, John
To: Madison, James


Dear sir—Philada. June 14. 1795.
I have Received your very esteemed favour of the 7 Inst. and have in Consequence immediately applied to Mr. James Gamble the Proprietor of the House in Spruce Street which I had in View to take for you & who very kindly had Reserved it at my Request. I have Just been with him to View it—it is a Neat & good Brick three Story House with two Rooms & a Kitchen on a Floor good Yard Coach House & Stables behind & not far distant from Congress Hall being in Spruce Street between 4 & 5 Streets next door to where Mr. Anthony Butler formerly lived. Mr. Gamble agrees to paint Paper Whitewash & clean it so as to make it perfectly fit for a tenant & he Consents that the Rent of £200 a Year Shall Commence only from the first of August next—to December there are it is true four Months—but it is possible I may be able to find a Tenant for the Intermediate time—but if not I really do not know how you can do better than to secure this House at a time when Rents are every where Rapidly advancing and Houses in general so scarce as to be very difficult to be procured—hearing daily complaints on this Score which will probably encrease in proportion as the Winter draws nearer—& the Crowds flock more towards the Metropolis. Mr. Gamble is good enough to say he will keep for me the House Still untill I have your Answer altho he could directly Rent it to others on the same terms he asks from me. You will therefore be good enough to let me know your determination early as may be.
I am the more glad your Crops are like to be good as the demand will be Immense every where for their produce—which can not fail to procure the Independant Husbandman an Ample Recompense for his Labour. Peace it appears probable has taken place generally in Europe. England perhaps will be last in effecting it—but the Course of events seem to prepare great humiliations for her—in which it would seem the American treaty gives her great Consolation. Lord Grenville if we believe the publick Prints asserted in Parliament that it was eminently beneficial to British Commerce. Mr. Pitt asserted that the Commons would see whether Britain had made any Submissions in this Compact—when it should hereafter be laid before them. Mean while our Senate is deliberating in Secret on it—& it is said Rejected the Publication by a Vote of 20 to 9—what the final Issue will be I imagine must soon be known. Citizen Adet the new Minister & his Lady are arrived I have not yet seen them—he has for Secretary Mr. Dupont formerly acting in a similar Capacity with Mr. Ternant. It is Strongly Reported England has again Resolved to order all Neutral Ships bound with Provisions to France to be Carried into her Ports—if this be so a very new & distressing Scene is opening on our Commerce which had become under Recent Circumstances a little more emboldened—how this is a short time will shew.
I am happy to find Mrs. Payne had got down Safe—and hope Mrs. Madison & the Miss Paynes enjoy perfect health. No body takes more part than I do in your & their Welfare—which the fine Air of the Country can not but promote—forming a Contrast the most Striking to the heats the Noise & busy Scenes which every where meet one in the Capital. Hoping soon to have the pleasure again to hear from you I Remain with much Esteem Dr sir Your sincere Friend & hble servt
J Swanwick
